COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 WILLIAM KIRKPATRICK,                                         No. 08-14-00255-CR
                                               §
                            Appellant,                          Appeal from the
                                               §
 v.                                                       Criminal District Court No. 1
                                               §
 THE STATE OF TEXAS,                                        of El Paso County, Texas
                                               §
                            State.                            (TC# 20080D04797)
                                               §

                                           §
                                         ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until May 30, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                            '
APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Brock Benjamin, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before May 30, 2015.

       IT IS SO ORDERED this 6th day of May, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.